In re Davis, Percy; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Caddo, 1st Judicial District Court, Div. “E”, No. 151,074; 1st Judicial District Court, Div. “B”, No. 151,074.
Writ granted in part; otherwise denied. The district court is ordered to hold a hearing at which it will consider all of relator’s claims, both those raised in the original application for post-conviction relief and the supplemental petition, and to issue a ruling as to all claims. See La.C.Cr.P. art. 930; State ex rel. Tassin v. Whitley, 602 So.2d 721, 722-23 (La.1992); Cheney C. Joseph, Jr., Developments in the Law; Postconviction Relief, 41 La.L.Rev. 632, 637-38 (1981).
VICTORY, J., not on panel.